        Case 7:18-cv-10204-PMH
Case 7-18-cv-10204-PMH          Document
                          Document       125 inFiled
                                   124 Filed    NYSD 05/06/20 Page 1 ofPage
                                                       on 05/05/2020    3   1 of 3
                                                                                       March 18, 2020




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  ---------------------------------------------------X
  SAMUEL INDIG, LEAH INDIG, MEIR KAHANA
  ROBERT KLEIN, and NAFTALI KLEIN
                                 Plaintiff(s),         CIVIL CASE DISCOVERY PLAN
                                                       AND SCHEDULING ORDER
  v.
 VILLAGE OF POMONA, BRETT YAGEL,                        18     10204
                                                       _____CV_______(PMH)
 LOUIS ZUMMO, LEON HARRIS and
 DORIS ULMAN                      Defendant(s).
  ---------------------------------------------------X

    This Civil Case Discovery Plan and Scheduling Order is adopted, after consultation with
 counsel and any unrepresented parties, pursuant to Fed. R. Civ. P. 16 and 26(f):

    1. All parties [consent] [do not consent] to conducting all further proceedings before a
       Magistrate Judge, including motions and trial, pursuant to 28 U.S.C. § 636(c). The parties
       are free to withhold consent without adverse substantive consequences. (If all parties
       consent, the remaining paragraphs of this form need not be completed.)

    2. This case [is] [is not] to be tried to a jury.

    3. Amended pleadings may not be filed and additional parties may not be joined except with
       leave of the Court. Any motion to amend or to join additional parties shall be filed by
        6/5/20
       ____________________.    (Absent exceptional circumstances, 30 days from date of this
       Order.)

    4. Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) shall be completed by
        5/19/20
       ____________________.    (Absent exceptional circumstances, 14 days from date of this
       Order.)

    5. Fact Discovery

                                                               9/5/20
            a. All fact discovery shall be completed by ____________________.              (Absent
               exceptional circumstances, a period not to exceed 120 days from date of this Order.)

            b. Initial requests for production          of   documents    shall   be    served    by
               6/15/20
               ____________________.

                                                  6/15/20
            c. Interrogatories shall be served by ____________________.

                                                            8/30/20
            d. Non-expert depositions shall be completed by ____________________.

                                                    7/15/20
            e. Requests to admit shall be served by ____________________.
        Case 7:18-cv-10204-PMH
Case 7-18-cv-10204-PMH          Document
                          Document       125 inFiled
                                   124 Filed    NYSD 05/06/20 Page 2 ofPage
                                                       on 05/05/2020    3   2 of 3




           f. Any of the interim deadlines in paragraphs 5(b) through 5(e) may be extended by
              the written consent of all parties without application to the Court, provided that all
              fact discovery is completed by the date set forth in paragraph 5(a).

    6. Expert Discovery

           a. All expert discovery, including expert depositions, shall be completed by
              10/20/20
              ____________________.       (Absent exceptional circumstances, 45 days from date in
              paragraph 5(a); i.e., the completion of all fact discovery.)

           b. Plaintiff’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be made by
              9/4/20
              ____________________.

           c. Defendant’s expert disclosures pursuant to Fed. R. Civ. P. 26(a)(2) shall be made
                 10/5/20
              by ____________________.

           d. The interim deadlines in paragraphs 6(b) and 6(c) may be extended by the written
              consent of all parties without application to the Court, provided that all expert
              discovery is completed by the date set forth in paragraph 6(a).

    7. Additional provisions agreed upon by the parties are attached hereto and made a part
       hereof.

                                                             11/5/20
    8. ALL DISCOVERY SHALL BE COMPLETED BY ____________________.                        (Absent
       exceptional circumstances, a period not to exceed 6 months from date of this Order.)

    9. All motions and applications shall be governed by the Court’s Individual Practices,
       including the requirement of a pre-motion conference before a motion for summary
       judgment is filed.

    10. Unless otherwise ordered by the Court, within 30 days after the date for the completion of
        discovery, or, if a dispositive motion has been filed, within 30 days after a decision on the
        motion, the parties shall submit to the Court for its approval a Joint Pretrial Order prepared
        in accordance with the Court’s Individual Practices. The parties shall also comply with the
        Court’s Individual Practices with respect to the filing of other required pretrial documents.

    11. The parties have conferred and their present best estimate of the length of the trial is
        7-10 days
        ____________________.

    12. This Civil Case Discovery Plan and Scheduling Order may not be modified or the dates
        herein extended without leave of the Court or the assigned Magistrate Judge acting under
        a specific order of reference (except as provided in paragraphs 5(f) and 6(d) above).

    13. The   Magistrate  Judge   assigned            to     this    case    is    the    Honorable
        McCarthy
        ______________________________.

                                                  2
        Case 7:18-cv-10204-PMH
Case 7-18-cv-10204-PMH          Document
                          Document       125 inFiled
                                   124 Filed    NYSD 05/06/20 Page 3 ofPage
                                                       on 05/05/2020    3   3 of 3




    14. If, after the entry of this Order, the parties consent to trial before a Magistrate Judge, the
        Magistrate Judge will schedule a date certain for trial and will, if necessary, amend this
        Order consistent therewith.

                                                                         August 4, 2020
    15. The next case management conference is scheduled for __________________         at
        __________.
       10:00 a.m. (The Court will set this date at the initial conference.)

 Dated: New York, New York
        MAY
       May  6, 5, 2020
               2020
        ___________________

                                                      SO ORDERED:


                                                      ___________________________________
                                                      Philip M. Halpern
                                                      United States District Judge




                                                  3
